FILED
                             NOT FOR PUBLICATION                            OCT 22 2013
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-10496

                Plaintiff - Appellee,             D.C. No. 4:10-cr-03724-RCC
  v.

JUAN GABRIEL TORRES-VERDUZCO,                     MEMORANDUM *

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Ancer L. Haggerty, District Judge, Presiding **

                             Submitted October 15, 2013 ***

Before:         FISHER, GOULD, and BYBEE, Circuit Judges.

       Juan Gabriel Torres-Verduzco appeals from the district court’s judgment and

challenges the 64-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ancer L. Haggerty, Senior United States District
Judge for the District of Oregon, sitting by designation.

          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument; therefore, Torres-Verduzco’s request for oral argument is
denied. See Fed. R. App. P. 34(a)(2).
      Torres-Verduzco contends that the district court failed to consider the 18

U.S.C. § 3553(a) factors other than the Guidelines and failed to explain the reasons

for the sentence imposed. We review for plain error. See United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). We need not decide

whether the district court erred because Torres-Verduzco has not demonstrated a

reasonable likelihood that his sentence, which was thirteen months below the

advisory Guidelines range calculated prior to the court’s departure, would have

been different absent the alleged errors. See United States v. Waknine, 543 F.3d
546, 553 (9th Cir. 2008).

      Torres-Verduzco also contends that his sentence is substantively

unreasonable. We generally do not consider arguments raised for the first time in a

reply brief, see United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n.9 (9th Cir.

2007), but the record makes clear, in any event, that the 64-month sentence is

substantively reasonable in light of the section 3553(a) factors and the totality of

the circumstances, including Torres-Verduzco’s criminal and immigration history.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      Torres-Verduzco also argues that he received ineffective assistance of

counsel at sentencing. We decline to reach this claim on direct appeal. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      AFFIRMED.



                                           2                                     11-10496